UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1530


TODD WILLIAM BACHELDOR,

                Plaintiff - Appellant,

          v.

INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS; EDWIN D.
HILL; ROBERT P. KLEIN; LINDSAY K. NELSON; NEAL HARRISON;
WHITE ELECTRIC; RODGER BUILDERS, INC.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
District Judge. (7:10-cv-00228-BO)


Submitted:   October 18, 2011             Decided:   October 20, 2011


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Todd William Bacheldor, Appellant Pro Se. Victoria Louise Bor,
SHERMAN DUNN COHEN LEIFER & YELLIG, PC, Washington, DC; Sarah M.
Stephens, FOLTZ MARTIN, LLC, Atlanta, Georgia, Kelly Suzanne
Hughes, Homer Bernard Tisdale, III, OGLETREE, DEAKINS, NASH,
SMOAK & STEWART, PC, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Todd   William     Bacheldor    appeals   the   district   court’s

order dismissing his civil action.           We have reviewed the record

and find no reversible error.             Accordingly, we affirm for the

reasons stated by the district court.            Bacheldor v. Int’l Bhd.

of Elec. Workers, No. 7:10-cv-00228-BO (E.D.N.C. Apr. 21, 2011).

We   dispense   with   oral   argument     because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                     2